Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10925344. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim footwear with a base and removable cover with attachments, and specifically differently spaced attachments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 1 the phrase “a foot cover sandals” is confusing, awkward, and indefinite because it is not clear what limitations applicant intends to encompass with such language.
     In claim 5 the phrases “said first distance” and “said second distance” lack antecedent basis rendering the claim vague and indefinite because it is not clear what limitations are being referred to or encompassed.
     Claim 13 is confusing, vague, and indefinite because it is not clear if applicant is referring to the base as the “single component” or what embodiment or structure of applicants’ they are referring to and therefore it is not clear what structural limitations applicant intends to encompass with such language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber (2005/0262738).
Gerber shows A sandal (10), comprising:
a base (14), comprising:
a top surface upon which a human foot rests (at 17);
a periphery defining a peripheral heel end, a peripheral toe end, a longitudinal
extent measured from said heel end to said toe end, and first and second opposed
peripheral sides (as shown in the drawings), said first peripheral side having at least one base attachment (52 and 54) and said second peripheral side having at least one base attachment (56 and 58);
a foot cover sandals (20) which includes a planar surface with a first terminal edge
and a second terminal edge (see figures 3a and 3b), selectively detachable from said base, comprising:
at least one cover attachment (34, 44, 32, and 42) which receives said at least one base attachment on said first peripheral side; and
at least one cover attachment (60 and 62)which receives said at least one base attachment on said second peripheral side as claimed.
	In reference to claims 2, 3, 12, 16, and 17, see figures 3a and 3b.
	In reference to claims 13 and 14, the pairs of attachments shown by Gerber are considered to be “single components” inasmuch as applicant has defined such in that they are on a single element, i.e. the base or the cover.
Claim(s) 1, 2, 4, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barteet (2007/0266506).
Barteet shows A sandal, comprising:
a base (1), comprising:
a top surface upon which a human foot rests (top surface);
a periphery defining a peripheral heel end, a peripheral toe end, a longitudinal
extent measured from said heel end to said toe end, and first and second opposed
peripheral sides (as shown in the drawings), said first peripheral side having at least one base attachment (10) and said second peripheral side having at least one base attachment (10);
a foot cover sandals (2) which includes a planar surface with a first terminal edge
and a second terminal edge (see figures), selectively detachable from said base, comprising:
at least one cover attachment (16) which receives said at least one base attachment on said first peripheral side; and
at least one cover attachment (16) which receives said at least one base attachment on said second peripheral side as claimed.
  	In reference to claim 2, se figures 4.
   	In reference to claim 4, see figure 4.
In reference to claims 13 and 14, the pairs of attachments shown by Gerber are considered to be “single components” inasmuch as applicant has defined such in that they are on a single element, i.e. the base or the cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barteet in view of Gerber.
     Barteet shows a sandal substantially as claimed except for the distance between attachments on a medial side of the sandal being different than the distance between attachment on a lateral side.  Gerber teaches spacing attachments differently on a lateral and medial sides (see paragraph [0027]).  It would have been obvious to space the attachments differently as taught by Gerber in the sandal of Barteet to aid the user in proper assembly process and/or to more closely conform the contour of a sole/base.
In reference to claim 5, it would have been obvious to one having ordinary skill in the art at the time the invention was made to space the attachments as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 6, 7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Barteet or Gerber in view of Bensing (2007/0101619).
Either Barteet or Gerber shows a sandal substantially as claimed except for the exact material 
for the cover.  Bensing teaches forming a sandal cover from a first layer (4 and 5) comprising an image layer (5) and transparent layer (4, see paragraph [0026]) and a second layer (3) formed for a cushion material (see paragraph [0026]).  It would have been obvious to form the cover with layers as taught by Bensing in the sandal of either Barteet or Gerber to provide a comfortable, durable, and decorative cover.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Barteet or Gerber in view of Tsai (2003/0145490).
     Either Barteet or Gerber shows a sandal substantially as claimed except for the exact attachment means.  Tsai teaches attachment means comprising a cover attachment comprising rear wall which runs substantially parallel to said first or second terminal edge; two legs extending substantially perpendicularly from said rear wall on opposing lateral sides of said cover attachment; and two tabs extending from said cover attachment and said rear wall, wherein said tabs are not in contact with said foot cover and a base attachment comprising a rear portion which extends along the width of said base attachment, two arms which extend substantially perpendicularly to said rear portion, wherein the arms form opposed sides of said base attachment; and a shaft extending from a central region of said rear portion, said shaft including a front face which contacts a rear wall of said cover attachments (see below).  It would have been obvious to use the attachment means taught by Tsai in the sandal of either Barteet or Gerber to provide a more secure attachment means.

    PNG
    media_image1.png
    939
    954
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732